Citation Nr: 1010121	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Board notes that a March 2003 rating decision denied 
service connection for diabetes mellitus type II.  In 
September 2006, the Veteran submitted an application to 
reopen his claim of entitlement to service connection for 
such disease.  In October 2006, the RO informed the Veteran 
that his claim was affected by recent judicial action by the 
United States Court of Appeals for Veterans Claims (Court) in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), and, as such, 
effectively stayed action on the matter.  In September 2007, 
the Veteran indicated that he wished to appeal the stay of 
his claim.  The Board notes that staying the Veteran's claim 
is not subject to appeal.  However, the Board observes that 
the Haas stay has been lifted.  Therefore, the issue of 
whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
diabetes mellitus type II is referred to the agency of 
original jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is service-connected for bilateral hearing loss 
and is currently in receipt of a noncompensable disability 
rating.  He contends that his service-connected hearing loss 
disability is more severe than the currently assigned 
disability rating and, as such, a compensable rating is 
warranted.  

The Board finds that a remand is necessary in order to afford 
the Veteran a contemporaneous VA examination so as to 
determine the current nature and severity of his bilateral 
hearing loss disability.  The Veteran was last examined by VA 
in January 2007; however, since that time, he has alleged an 
increase in severity of his bilateral hearing loss.  
Specifically, he asserted in his January 2008 substantive 
appeal that his hearing was deteriorating faster that it 
would with normal aging.  Additionally, in the Veteran's 
representative's Informal Hearing Presentation, it was 
indicated that the Veteran contended that his hearing had 
deteriorated since his most recent examination, which is now 
more than three years old.  As such, a remand is necessary in 
order to schedule the Veteran for a VA examination so as to 
determine the current nature and severity of his service-
connected bilateral hearing loss.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

The Board observes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  As such, the VA examiner should be 
requested to comment on the functional effects the Veteran 
experiences as a result of his bilateral hearing loss.  

Also while on remand, any outstanding VA treatment records 
should be obtained.  In this regard, the Board notes that the 
Veteran receives treatment at the Mountain Home, Tennessee, 
VA Medical Center.  The most recent records are dated in June 
2008.  VA has a duty to request all available and relevant 
records from federal agencies, including VA medical records.  
See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 
Vet. App. 611 (1992) (because VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  As such, while on remand, any outstanding records 
from the Mountain Home VA facility dated from June 2008 to 
the present should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any 
outstanding records from the Mountain Home 
VA Medical Center, dated from June 2008 to 
the present.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, the 
RO/AMC should issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  The RO/AMC shall afford the Veteran a 
VA audiological examination in order to 
determine the current nature and severity 
of his bilateral hearing loss.  The 
examiner should review the claims file.  
The examiner should identify auditory 
thresholds, in decibels, at frequencies of 
1000, 2000, 3000, and 4000 Hertz.  A 
Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  The examiner is 
specifically requested to describe the 
functional effects caused by the Veteran's 
bilateral hearing loss. Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



